The facts of this case in regard to the notice to the indorsers of the dishonor of the note in question are substantially the same as they appeared on the first trial of the cause. The decision of this court, therefore, (reported in 1 Comstock,
413,) pronounced on the former appeal, puts at rest the questions as to the sufficiency of the notice to the indorsers, of the non-payment of the note on its presentment to the drawer. This court, on the former appeal, held that the written notice of the dishonor of the note, in connection with the accessory fact that this was the only note in the bank drawn by S. Warden and indorsed by the defendants, was sufficient to convey information to the indorsers of the identity of the note, and that payment of it had, on due presentment, been neglected or refused by the maker. It was also, on that occasion, held by the court that the notice was not defective, because it described the indorsement of the note as an individual, instead of a joint indorsement, or because it did not expressly state that payment of the note had been demanded or refused. It was held that the statement in the notice that the note had been protested for non-payment, necessarily implied that payment of the note had been demanded and refused.
It is now regarded as definitely settled, that the sufficiency of the notice of the dishonor of a note, where there is no dispute about the facts, is a question of law for the determination of the court, and not of fact for the decision of the jury. (23 Wend. 625, 626; 2 Denio, 594, 595.)
The only new question presented on this appeal is, whether the note was admissible in evidence, under the money counts. InHughes v. Wheeler, (8 Cowen, 77,) a majority of the supreme court decided that a promissory note was conclusive evidence of money had and received by the maker to the use of the payee. InSmith v. Van Loan, (16 Wend. 659,) which *Page 30 
was a suit by the transferee of a note against the maker, the court held that the note could be read in evidence, under the money counts, and that proof that the note was not in fact given for money, but for work and labor, could not change the form of the remedy. The same rule was again laid down by Ch. J. Bronson, in Butler v. Rawson, (1 Den. 107.) Upon the authority of these cases, the note in question must be regarded as conclusive evidence of money lent and advanced to the defendants by the plaintiffs; and proof that the defendants were mere accommodation indorsers, and that in fact no money was received by them, cannot alter the form of the remedy. The defendants by their indorsement acknowledged that they have in their hands money lent and advanced to them by the plaintiffs, and they by such indorsement undertake to repay it to the plaintiffs, or to any other party to whom the note may be transferred. The statute makes the indorsement evidence per se of money lent to the defendants. (12 John. 93, 94; 1 R.S. 768, § 1; 10 Wend. 344, 345; 3Hill, 54; 6 Barb. 446.) The question is a mere question of pleading, and the defendants ought not to be allowed, by showing that no money was in fact lent and advanced to them, to change the form of the remedy on the note against them. The case ofPage's Adminis'rs v. The Bank of Alexandria, (7 Wheaton,
35,) has never been followed by the courts of this state.
I am also inclined to believe that the objection, that the note was not admissible in evidence under the money counts, was not properly taken on the trial. The objection was, that the note could not be read in evidence under the first count as amended. This objection does not state why it could not be read in evidence; whether on the ground that the notice to the indorsers was defective, or on the ground of some other defect in the evidence; or on the ground that the declaration was not adapted to the cause of action. If the defendants had specifically objected that under the testimony the note was not evidence of money lent and advanced to the defendants by the plaintiffs, and was therefore not admissible under the money counts, the court and *Page 31 
opposite counsel would have understood the precise question intended to be raised, and the latter might perhaps have obviated the objection by further proof, or he might have applied for an amendment of the declaration. (2 Hill, 603, 604; 7 Hill, 355,S.C.; 7 Barb. 13.)
I am of opinion that the judgment of the supreme court ought to be affirmed.
RUGGLES, Ch. J., and JEWETT and GREY, Js., concurred in the foregoing opinions.